DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on January 12, 2021 for the patent application 16/897,823 filed on June 10, 2020. Claims 1, 11 and 20 are amended. Claims 1-22 are pending. The first office action of July 6, 2020 and second office action of October 30, 2020 are fully incorporated by reference into this Final Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 24 of U.S. Patent No. 10,617,577 to Templeton, et al. in view of US PG Pub. 2014/0365390 to Braun. U.S. Patent No. 10,617,577 to Templeton, et al. does not explicitly teach the claim limitation of the email or text message including a digital map of a predefined area.  However, Braun discloses the email or text message including a digital map of a predefined area (see para. [0053]: FIG. 3 is a block schematic diagram showing the main components of an emergency response notification system according to the invention. These components include a database 20 that stores data acquired through management applications; a rules engine 22, including a learning management system ("LMS") that acquires and hierarchically stores raw data and that analyzes the data based on rules; a multi-mode, multi-dimensional communications, and two-way messaging and communication system 24, including emails, an SMS gateway 25, telephone and intelligent communications to provide progressive including a mechanism for sending and receiving both human-to-human and technology generated intelligence, e.g. two--way communications and content between system participants, such as an alert initiator 27 and an alert responder 23; Web services 26 which communicate via the Internet 21, including business logic that performs functions directly on the database, initiates communications, provides analysis, and compiles reports; a mobile application 16 that provides an access point to the system and/or user interface; and geo -location capabilities 29; see para. [0054] Data stored in the database includes, for example: [0055] 1. Name of all individuals who have downloaded the APP, including their organization, their specific facility ( location), their email address; and a cell phone number; [0056] 2. Name of all trained responders, including their organization, their specific facility ( location), their email address; a cell phone number, and the date of their most recent certifications, e.g. CPR/AED certification, AED responder certification, first aid certification, and the date of their most recent training, if they are not certified. Such information can also include the responder's role within a tiered emergency response organization and the specific emergency type for which they are to receive notification. [0057] 3. Location of emergency equipment, such as AEDs by organization, facility, address, location in facility, e.g. floor, and specific description of location, such as 9.sup.th floor elevator South, and GPS coordinates; date of last successful maintenance; and date of expiration for critical equipment, components, supplies, and medication that require routine replacement due to their age and/or expiration date. [0058] 4. Location of first aid, medical kits, oxygen, blood borne pathogen (BBP) kits by organization, facility, address, location in facility, e.g. floor, and specific description of location, such as 9.sup.th floor elevator South, and GPS coordinates; date of last successful maintenance; and date of expiration for supplies, equipment, and critical equipment, components, supplies, and medication that require routine replacement due to their age and/or expiration date. [0059] 5. Location of event initiated by APP by address, specific descriptive location, and, GPS. [0060] 6. Name(s) of designated Incident Control Commander(s) (IC), including their organization; their specific facility, address, GPS ( location); email address; cell phone; and competence level, e.g. they can they make secondary decisions to initiate variable protocols and/or rely on preconfigured content, based on experience, training, using rules. [0061] 7. Name of designated Team Leaders, Security (Modified structures/designations) (TL), including their Location of other Medical Emergency Equipment First Aid, Medical Kits, Oxygen, BBP kits, and other relevant supplies and/or equipment, including by organization; by facility; by address; by location in facility, e.g. floor, and specific description of location, such as 9.sup.th floor elevator South; by GPS coordinates; date of last successful maintenance; and date of pad and battery, medication expiration, AED's or other medical equipment or expirable supplies. [0064] 10. Location of non-emergency equipment and emergency equipment, such as fire extinguishers, evacuation equipment for personnel with disabilities, radios, walkie talkies, megaphones, vests, flags, etc., including by organization; by facility; by address; by location in facility, e.g. floor, and specific description of location, such as 9.sup.th floor elevator South; by GPS coordinates; and date of last successful maintenance. [0065] 11. Geo -location of boundaries of facility. [0066] 12. Geo -location of assembly area. [0067] 13. Dynamically generated geo -mapping and/or other technology for location of cell phones of workforce during emergency. [0068] 14. Comparison of security data of personnel location vs. confirmed evacuees and/or location of cell phones of workforce during emergency).
Braun is analogous to Templeton, as both are drawn to the art of devices for providing medical treatment. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the smart safety kit capable of sending an email or text message to an emergency contact as taught by Templeton to include the email or text message includes a digital map of a predefined area as taught by Braun, since it would be advantageous to provide an approach that enables prompt notification to elicit early response to emergencies. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 


Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, et al., (hereinafter referred to as “Sullivan,” US 2005/0015115) in view of Lim, et al., (hereinafter referred to as “Lim,” US 2015/0272825) and Braun (US 2014/0365390).
Regarding claim 1, and substantially similar limitations in claims 11 and 20, Sullivan discloses a smart safety kit comprising: at least one medical product (see para. [0036]: Defibrillator 12 is an example of a medical device with which the invention may be practiced, but the invention is not limited to practice with a defibrillator); a container configured to receive the at least one medical product therein, the container and the at least one medical product being separate and distinct (see para. [0068]: FIG. 2 is a diagram illustrating a housing 50 that serves as a carrying case for a first aid system.. As depicted in FIG. 2, housing 50 is a carrying case for an external defibrillator such as defibrillator 12. Housing 50 includes a first aid supply compartment 52, which holds first aid supplies 54. Typical first aid supplies 54 can include bandages, gauze, scissors, medication and the like); an interface coupled to the container (see para. [0069]: Housing 50 includes at least one input device and output device to interact with the operator. As depicted in FIG. 2, housing 50 includes touch screen display 56. Display 56 can present interrogations concerning the condition of the patient and can present first aid information to ; a processor (see FIG. 1,microprocessor 26) ; and a memory coupled to the container and including executable instructions stored thereon (see FIG. 1, memory 36).

Sullivan does not explicitly teach determine that the container is opened; and send, based on the determination, an email or text message to an emergency contact. However, Lim discloses determine that the container is opened (see para. [0062]: The patient may use user device 220 to send information to server device 240 that identifies a user that may be granted access to the patient account and identifies an access level for the user. Server device 240 may receive the information and grant the user access to the account at a certain access level. For example, the access levels may include a caregiver access level, a family member access level, and/or a healthcare professional access level; see para. [0095]: When the lockable lid may be unlocked (block 612--yes), process 600 may include unlocking the lockable lid to give the user access to the medication (block 614) (FIG. 6B). For example, container 210 may unlock the lockable lid. In some implementations, a processor included in container 210 may send a signal to the lockable lid instructing the lockable lid to unlock. The lockable lid may receive the signal and unlock based on the signal; see para. [0098]: As further shown in FIG. 6B, process 600 may include locking the lockable lid after the user has closed the lockable lid (block 616). For example, container 210 may lock the lockable lid based on detecting that the lockable lid has closed. Additionally, or alternatively, user device 220, medical device 230, and/or server device 240 may send an instruction to container 210 to lock the lockable lid. Container 210 may receive the instruction and lock the lockable lid based on receiving the remotely sent instruction. In some implementations, a processor included in container 210 may send a signal to the lockable lid instructing the lockable lid to lock. The lockable lid may receive the signal and lock based on the signal; see para. [0103]: Container 210 may determine medication was dispensed if the weight of the medication measured after the lockable lid was locked in block 616 is less than the weight of the medication measured before the lockable lid was unlocked. If container 210 determines medication was dispensed, container 210 may determine a new Container 210 may determine no medication was dispensed if the weight of the medication measured after the lockable lid was locked in block 616 is the same as the weight of the medication measured before the lockable lid was unlocked; see para. [0111]: If the lockable lid was unlocked at block 614, the status information may indicate who unlocked the lockable lid (e.g., if a biometric feature was used as authentication information), what time and/or date the lockable lid was unlocked, whether any medication was removed from container 210 while the lockable cap was unlocked, how many doses of medication were removed from container 210, how many doses of medication remain in container 210, etc.); and send, based on the determination, an email or text message to an emergency contact (see para. [0064]: Additionally, or alternatively, the family member access level may grant access to alerts regarding usage of medication (e.g., an under and/or over use of the medication); see para. [0084]: In some implementations, container 210 and/or server device 240 may provide alerts to other devices based on contact information associated with the patient account. For example, container 210 and/or server device 240 may cause a text message to be sent to a patient's mobile phone and/or an email to be sent to an email address associated with the patient; see para. [0104]: If container 210 determines medication was not dispensed, container 210 may output an alert indicating that the user did not remove any medication; see para. [0133]: Server device 240 may provide an alert to a user using contact information associated with the user (e.g., a phone number, an email address, etc.). For example, server device 240 may provide an alert to the patient, a family member, a caregiver, and/or a healthcare professional. Moreover, server device 240 may provide alerts to container 210, user device 220, and/or medical device 230 (e.g., a device worn by the patient); see para. [0150]: Additionally, implementations described herein may assist law enforcement (e.g., by locating stolen containers) and/or increase public safety (e.g., by automatically contacting emergency services when necessary).
Lim is analogous to Sullivan, as both are drawn to the art of devices for providing medical treatment. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the container as taught by Sullivan to include to determine that the container is opened; and send, based on the determination, an email or text message to an emergency contact, as taught by Lim, since 

Sullivan and Lim do not explicitly teach the email or text message including a digital map of a predefined area. However, Braun discloses the email or text message including a digital map of a predefined area (see para. [0053]: FIG. 3 is a block schematic diagram showing the main components of an emergency response notification system according to the invention. These components include a database 20 that stores data acquired through management applications; a rules engine 22, including a learning management system ("LMS") that acquires and hierarchically stores raw data and that analyzes the data based on rules; a multi-mode, multi-dimensional communications, and two-way messaging and communication system 24, including emails, an SMS gateway 25, telephone and intelligent communications to provide progressive levels of intelligence, analyzed information, and compiled information that is dynamically driven by the rules engine, and including a mechanism for sending and receiving both human-to-human and technology generated intelligence, e.g. two--way communications and content between system participants, such as an alert initiator 27 and an alert responder 23; Web services 26 which communicate via the Internet 21, including business logic that performs functions directly on the database, initiates communications, provides analysis, and compiles reports; a mobile application 16 that provides an access point to the system and/or user interface; and geo -location capabilities 29; see para. [0054] Data stored in the database includes, for example: [0055] 1. Name of all individuals who have downloaded the APP, including their organization, their specific facility ( location), their email address; and a cell phone number; [0056] 2. Name of all trained responders, including their organization, their specific facility ( location), their email address; a cell phone number, and the date of their most recent certifications, e.g. CPR/AED certification, AED responder certification, first aid certification, and the date of their most recent training, if they are not certified. Such information can also include the responder's role within a tiered emergency response organization and the specific emergency Location of emergency equipment, such as AEDs by organization, facility, address, location in facility, e.g. floor, and specific description of location, such as 9.sup.th floor elevator South, and GPS coordinates; date of last successful maintenance; and date of expiration for critical equipment, components, supplies, and medication that require routine replacement due to their age and/or expiration date. [0058] 4. Location of first aid, medical kits, oxygen, blood borne pathogen (BBP) kits by organization, facility, address, location in facility, e.g. floor, and specific description of location, such as 9.sup.th floor elevator South, and GPS coordinates; date of last successful maintenance; and date of expiration for supplies, equipment, and critical equipment, components, supplies, and medication that require routine replacement due to their age and/or expiration date. [0059] 5. Location of event initiated by APP by address, specific descriptive location, and, GPS. [0060] 6. Name(s) of designated Incident Control Commander(s) (IC), including their organization; their specific facility, address, GPS ( location); email address; cell phone; and competence level, e.g. they can they make secondary decisions to initiate variable protocols and/or rely on preconfigured content, based on experience, training, using rules. [0061] 7. Name of designated Team Leaders, Security (Modified structures/designations) (TL), including their organization; their specific facility, address GPS ( location); email address; cell phone; date of most recent CPR/AED certification; date of most recent AED Responder certification; date of most recent First Aid certification; date of most recent Evacuation Leadership training, or other pre-configured training requirements; date of most recent Incident Command (or other relevant) training; duration of service; and previous experience. [0062] 8. Name of all workforce personnel (WF), including their organization; their specific facility, address, GPS ( location); email address; and cell phone. [0063] 9. Location of other Medical Emergency Equipment First Aid, Medical Kits, Oxygen, BBP kits, and other relevant supplies and/or equipment, including by organization; by facility; by address; by location in facility, e.g. floor, and specific description of location, such as 9.sup.th floor elevator South; by GPS coordinates; date of last successful maintenance; and date of pad and battery, medication expiration, AED's or other medical equipment or expirable supplies. [0064] 10. Location of non-emergency equipment and emergency equipment, such as fire extinguishers, evacuation equipment for personnel with disabilities, radios, walkie talkies, megaphones, vests, flags, etc., including by organization; by facility; by address; by location in facility, e.g. floor, and specific description of location, such as 9.sup.th floor elevator South; by GPS coordinates; and date of last successful maintenance. [0065] 11. Geo -location of boundaries of facility. [0066] 12. Geo -location of assembly area. [0067] 13. Dynamically generated geo -mapping and/or other technology for location of cell phones of workforce during emergency. [0068] 14. Comparison of security data of personnel location vs. confirmed evacuees and/or location of cell phones of workforce during emergency).
Braun is analogous to Sullivan and Lim, as all are drawn to the art of devices for providing medical treatment. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the smart safety kit capable of sending an email or text message to an emergency contact as taught by Sullivan and Lim to include the email or text message includes a digital map of a predefined area as taught by Braun, since it would be advantageous to provide an approach that enables prompt notification to elicit early response to emergencies. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Regarding claim 2, and substantially similar limitations in claim 14 and 17, Sullivan discloses wherein the interface includes a display configured to output the step-by-step medical instructions (see FIGS. 7-9 and 11-13; see para. [0044]: Defibrillator 12 interacts with the operator via one or more input devices 30 and one or more output devices 34. Input device 30 may comprise, for example, one or more buttons, a keyboard, a touch screen, a voice recognition module or a pointing tool. Output device 34 may include a touch screen, a liquid crystal display (LCD display), a light emitting diode (LED) display, an organic LED (OLED) display, a cathode ray tube (CRT) display, an electroluminescent display, a plasma display, an audible sound generator, a synthetic speech module, a printer or an indicator light; see para. [0056]: Graphical first aid information can be presented as any combination of animation, video clip, step-wise instructions, flow diagram, picture, drawing or the like; see para. [0070]: Although housing 50 need not include a touch screen display, the invention will be described in terms of information presented by a display such as touch screen). 

Regarding claim 3, and substantially similar limitations in claim 15, Sullivan discloses wherein the step-by-step medical instructions are output on the display with text, images, or combinations thereof (see FIGS. 7-9 and 11-13); see para. [0056]: Graphical first aid information can be presented as any combination of animation, video clip, step-wise instructions, flow diagram, picture, drawing or the like).

Regarding claim 4, and substantially similar limitations in claim 16 and 17, Sullivan discloses wherein the interface includes a speaker configured to output the step-by-step medical instructions (see para. [0044]: Defibrillator 12 interacts with the operator via one or more input devices 30 and one or more output devices 34. Output device 34 may include a touch screen, a liquid crystal display (LCD display), a light emitting diode (LED) display, an organic LED (OLED) display, a cathode ray tube (CRT) display, an electroluminescent display, a plasma display, an audible sound generator, a synthetic speech module, a printer or an indicator light).

Regarding claim 5, Sullivan discloses wherein the container includes a lid and a storage compartment, the lid configured to selectively enclose the at least one medical product within the storage compartment (see para. [0068]: FIG. 2 is a diagram illustrating a housing 50 that serves as a carrying case for a first aid system.. As depicted in FIG. 2, housing 50 is a carrying case for an external defibrillator such as defibrillator 12. Housing 50 includes a first aid supply compartment 52, which holds first aid supplies 54. Typical first aid supplies 54 can include bandages, gauze, scissors, medication and the like. In the embodiment shown in FIG. 2, first aid supply compartment 52 is implemented as a drawer built into housing 50, and is divided into smaller compartments 52A, 52B, to aid in organization and labeling of first aid supplies. First aid supply compartment 52 need not be implemented as a drawer, but may be implemented in other configurations, such as a cabinet built into housing 50 or a pouch coupled to housing 50; see para. [0070]: There are many variations on the embodiment depicted in FIG. 2. For example, housing 50 may include open like a suitcase, allowing access to electrodes 14 and 16, and display 56 may be deployed in the interior of housing 50).

Regarding claim 6, Sullivan discloses wherein the lid is pivotally coupled to the storage compartment (see para. [0070]: There are many variations on the embodiment depicted in FIG. 2. For open like a suitcase, allowing access to electrodes 14 and 16, and display 56 may be deployed in the interior of housing 50).

Regarding claim 8, and substantially similar limitations in claim 18, Sullivan discloses further comprising a power supply that is operatively coupled to the processor to power the processor, the interface, the memory, or combinations thereof (see FIG. 1, power source 32; see para. [0042]: Power source 32 may comprise, for example, batteries and/or an adapter to an exterior power source such as an electrical outlet. In addition to supplying energy to charging circuit 28 and energy storage device 24, power source 32 also supplies power to other components of external defibrillator 12 via a power supply circuit (not shown in FIG. 1)).

Regarding claim 9, Sullivan discloses wherein the at least one medical product includes a first independent medical product (see para. [0068]: As depicted in FIG. 2, housing 50 is a carrying case for an external defibrillator such as defibrillator 12; see para. [0070] There are many variations on the embodiment depicted in FIG. 2. For example, housing 50 may include open like a suitcase, allowing access to electrodes 14 and 16, and display 56 may be deployed in the interior of housing 50; see para.[0049]: Sensor 38 measures or detects patient status information, such as the vital signs of patient 8 or any other symptom or condition. Sensor 38 can include, for example, a temperature sensor, an ECG monitor such as a Holter monitor, an oxygen sensor, a carbon dioxide sensor, a respiratory sensor, and a blood pressure monitor. Sensor 38 can also include an expanded electrode set, such as a twelve-, five- or three-lead electrode set. An expanded electrode set can be used to detect ECG signals more efficiently than electrodes 14 and 16, and can be used to provide a more thorough analysis of a condition of the heart of patient 8) and a second independent medical product (see para. [0068]: Housing 50 includes a first aid supply compartment 52, which holds first aid supplies 54. Typical first aid supplies 54 can include bandages, gauze, scissors, medication and the like; see para. [0071]: As already mentioned, first aid system 10 may be incorporated with medical devices other than a defibrillator. Accordingly, housing 50 may comprise a carrying case for other medical devices, such as an electronic blood pressure cuff or an electronic thermometer. In some embodiments of the invention, the first aid system includes no wherein the container includes an insert that fits in the storage compartment of the container, the insert defines a first cavity and a second cavity, the first cavity is configured to removably support the first independent medical product therein and the second cavity configured to removably support the second independent medical product therein (see para. [0068]: In the embodiment shown in FIG. 2, first aid supply compartment 52 is implemented as a drawer built into housing 50, and is divided into smaller compartments 52A, 52B).

Regarding claim 10, and substantially similar limitations in claim 19, Sullivan discloses wherein the processor is configured to communicate with a remote network (see FIG. 14; see para. [0067] First aid system 10 may further include a communication module 44. Communication module 44 may be configured to summon emergency medical personnel. Communication module 44 can include a wireless communication device, such as a cellular phone, that calls an emergency service to summon emergency medical personnel. Communication module 44 may further be configured to establish a communications link with a network, as described below). 

Regarding claim 12, Sullivan, Lim and Braun do not explicitly teach wherein the predefined area is a school. Using the predefined area as a school is an obvious intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, wherein the predefined area is a school, in light of the Applicant’s specification as originally filed, merely relates to a manner of use in any building type as found in Applicant’s para. [0052]: “any commercial and/or residential buildings or housing, parks, playgrounds, sport arenas, fields, etc., and/or virtually any other suitable predefined area. As used herein, a school can include any private and/or public school, preschool, K-12, college, university, law school, medical school, pharmacy school, etc.” As such, Braun discloses in para. [0044]: The emergency response program can pertain to a building, a campus, a town, or any other facility or 
Braun is analogous to Sullivan and Lim, as all are drawn to the art of devices for providing medical treatment. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the smart safety kit capable of sending an email or text message to an emergency contact as taught by Sullivan and Lim to include the email or text message includes a digital map of a predefined area, wherein the predefined area is a school as taught by Braun, since it would be advantageous to provide prompt notification to elicit early response to emergencies in any environment. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Regarding claim 21, Sullivan and Lim do not explicitly teach wherein the email or text message further includes a location indicator that indicates a specific location of the smart safety kit in the predefined area. However, Braun discloses wherein the email or text message further includes a location indicator that indicates a specific location of the smart safety kit in the predefined area (see para. [0053]: FIG. 3 is a block schematic diagram showing the main components of an emergency response notification system according to the invention. These components include a database 20 that stores data acquired through management applications; a rules engine 22, including a learning management system ("LMS") that acquires and hierarchically stores raw data and that analyzes the data based on rules; a multi-mode, multi-dimensional communications, and two-way messaging and communication system 24, including emails, an SMS gateway 25, telephone and intelligent communications to provide progressive levels of intelligence, analyzed information, and compiled information that is dynamically driven by the rules engine, and including a mechanism for sending and receiving both human-to-human and technology generated intelligence, e.g. two--way communications and content between system participants, such as an alert initiator 27 and an alert responder 23; Web services 26 which communicate via the Internet 21, including business logic that performs functions directly on the database, initiates communications, provides analysis, and compiles reports; a mobile application 16 that provides an access point to the system and/or user interface; and geo -location capabilities 29; see para. [0054] Data stored in the database includes, for example: [0055] 1. Name of all individuals who have downloaded the APP, including their organization, their specific facility ( location), their email address; and a cell phone number; [0056] 2. Name of all trained responders, including their organization, their specific facility ( location), their email address; a cell phone number, and the date of their most recent certifications, e.g. CPR/AED certification, AED responder certification, first aid certification, and the date of their most recent training, if they are not certified. Such information can also include the responder's role within a tiered emergency response organization and the specific emergency type for which they are to receive notification. [0057] 3. Location of emergency equipment, such as AEDs by organization, facility, address, location in facility, e.g. floor, and specific description of location, such as 9.sup.th floor elevator South, and GPS coordinates; date of last successful maintenance; and date of expiration for critical equipment, components, supplies, and medication that require routine replacement due to their age and/or expiration date. [0058] 4. Location of first aid, medical kits, oxygen, blood borne pathogen (BBP) kits by organization, facility, address, location in facility, e.g. floor, and specific description of location, such as 9.sup.th floor elevator South, and GPS coordinates; date of last successful maintenance; and date of expiration for supplies, equipment, and critical equipment, components, supplies, and medication that require routine replacement due to their age and/or expiration date. [0059] 5. Location of event initiated by APP by address, specific descriptive location, and, GPS. [0060] 6. Name(s) of designated Incident Control Commander(s) (IC), including their organization; their specific facility, address, GPS ( location); email address; cell phone; and competence level, e.g. they can they make secondary decisions to initiate variable protocols and/or rely on preconfigured content, based on experience, training, using rules. [0061] 7. Name of designated Team Leaders, Security (Modified structures/designations) (TL), including their organization; their specific facility, address GPS ( location); email address; cell phone; date of most recent CPR/AED certification; date of most recent AED Responder certification; date of most recent First Aid certification; date of most recent Evacuation Leadership training, or other pre-configured training requirements; date of most recent Incident Command (or other relevant) training; duration of service; and previous experience. [0062] 8. Name of all workforce personnel (WF), including their organization; their specific facility, address, GPS ( location); email address; and cell phone. [0063] 9. Location of other Medical Emergency Equipment First Aid, Medical Kits, Oxygen, BBP kits, and other relevant supplies and/or equipment, including by organization; by facility; by address; by location in facility, e.g. floor, and specific description of location, such as 9.sup.th floor elevator South; by GPS coordinates; date of last successful maintenance; and date of pad and battery, medication expiration, AED's or other medical equipment or expirable supplies. [0064] 10. Location of non-emergency equipment and emergency equipment, such as fire extinguishers, evacuation equipment for personnel with disabilities, radios, walkie talkies, megaphones, vests, flags, etc., including by organization; by facility; by address; by location in facility, e.g. floor, and specific description of location, such as 9.sup.th floor elevator South; by GPS coordinates; and date of last successful maintenance. [0065] 11. Geo -location of boundaries of facility. [0066] 12. Geo -location of assembly area. [0067] 13. Dynamically generated geo -mapping and/or other technology for location of cell phones of workforce during emergency. [0068] 14. Comparison of security data of personnel location vs. confirmed evacuees and/or location of cell phones of workforce during emergency).
Braun is analogous to Sullivan and Lim, as all are drawn to the art of devices for providing medical treatment. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the smart safety kit capable of sending an email or text message to an emergency contact as taught by Sullivan and Lim to include the email or text message includes a digital map of a predefined area and a location indicator that indicates a specific location of the smart safety kit in the predefined area as taught by Braun, since it would be advantageous to provide an approach that enables prompt notification to elicit early response to emergencies. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Regarding claim 22, Sullivan discloses wherein the instructions when executed further cause the interface to: receive input from the user (see para. [0037]: In some circumstances, the patient and the operator may be the same person, i.e., the patient may use first aid system 10 to administer first aid to himself; see para. [0044]: Defibrillator 12 interacts with the operator via one or more input devices 30 and one or more output devices 34. Input device 30 may comprise, for example, one or more buttons, a keyboard, a touch screen, a voice recognition module or a pointing tool; see para. [0069]: Housing 50 includes at least one input device and output device to interact with the operator. As depicted in FIG. 2, housing 50 includes touch screen display 56. Display 56 can present interrogations concerning the condition of the patient and can present first aid information to the operator. As shown in FIG. 2, the first aid information can include a graphical illustration 58 to show the operator where a particular first aid supply is stored. Display 56 can further instruct the operator concerning use of the first aid supply 54); and output step-by-step medical instructions to enable the user to administer treatment with the at least one product (see para. [0037]: In some circumstances, the patient and the operator may be the same person, i.e., the patient may use first aid system 10 to administer first aid to himself; see para. [0044]: Defibrillator 12 interacts with the operator via one or more input devices 30 and one or more output devices 34. Input device 30 may comprise, for example, one or more buttons, a keyboard, a touch screen, a voice recognition module or a pointing tool. Output device 34 may include a touch screen, a liquid crystal display (LCD display), a light emitting diode (LED) display, an organic LED (OLED) display, a cathode ray tube (CRT) display, an electroluminescent display, a plasma display, an audible sound generator, a synthetic speech module, a printer or an indicator light; see para. [0051]: Memory 36 stores instructions that direct the operation of microprocessor 26. In addition, memory 36 stores data concerning patient 8 and defibrillator 12, as well as events, such as an administered defibrillation therapy or readings from sensors 38; see para. [0052]: Memory 36 also stores "first aid information," which is any data pertaining to first aid. First aid information includes a "presumptive first aid diagnosis," which is an identification of the nature or cause of the condition of patient 8, based upon patient status information received via electrodes 14, 16, input device 30, and sensors 38. A presumptive first aid diagnosis may be general or specific; see para. [0053]: First aid information also includes "first aid instructions," which are any instructions that pertain to rendering of first aid. First aid instructions include directions to the operator about using apparatus such as sensor 38 or a therapy device 40. First aid instructions also include directions to the operator concerning the use of a first aid supply, such as directions for application of a bandage. First aid instructions further include directions to the operator pertaining to an application of a first aid technique, such as techniques to stop bleeding; see para. [0056]: Graphical first aid information can be presented as any combination of animation, video clip, step-wise instructions, flow diagram, picture, drawing or the like; see para. [0069]: Housing 50 includes at least one input device and output device to interact with the operator. As depicted in FIG. 2, housing 50 includes touch screen display 56. Display 56 can present interrogations concerning the condition of the patient and can present first aid information to the operator. As shown in FIG. 2, the first aid information can include a graphical illustration 58 to show the operator where a particular first aid supply is stored. Display 56 can further instruct the operator concerning use of the first aid supply 54; see para. [0070]: There are many variations on the embodiment depicted in FIG. 2. For example, housing 50 may include open like a suitcase, allowing access to electrodes 14 and 16, and display 56 may be deployed in the interior of housing 50. Although housing 50 need not include a touch screen display, the invention will be described in terms of information presented by a display such as touch screen). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, Lim and Braun in view of Westenskov, et al., (hereinafter referred to as “Westenskov,” US 2006/0111749).
Regarding claim 7, Sullivan discloses wherein the lid is movable relative to the storage compartment from a closed position to an open position, the lid including a top surface and a bottom surface, the interface including a display, such that the display is concealed when the lid is disposed in the closed position and exposed when the lid is disposed in the open position (see para. [0070]: For example, housing 50 may include open like a suitcase, allowing access to electrodes 14 and 16, and display 56 may be deployed in the interior of housing 50). “To open like a suitcase” is reasonably interpreted and inherently requires that the lid is movable relative to the storage compartment from a closed position to an open position, the lid including a top surface and a bottom surface, such that the display is concealed when the lid is disposed in the closed position and exposed when the lid is disposed in the open position.
Sullivan, Lim and Braun do not explicitly teach that the bottom surface of the lid is supporting the display. However, Westenskov discloses the bottom surface of the lid is supporting the display (see FIG. 1, door 18 and display 100; see para. [0035]: Enclosure 16, within which chassis 12 and other elements of BLSS 10 are contained, includes a door 18, by which ready access to the various elements of BLSS 10 may be obtained. Door 18 may be associated with a switch 19, as known in the art, to automatically provide power other elements of BLSS 10 (e.g., processing element 80, AED 20, sensors 25, 50, 60, 70, etc.) as door 18 is opened;  see para. [0082]: In an emergency situation in which BLSS 10 Upon opening enclosure 16, pads 22 of AED 20 are immediately available for use, power to BLSS 10 is turned "on," processing element 80 begins operating, and display screen 100 of BLSS 10 becomes visible. 
Westenskov is analogous to Sullivan, Lim and Braun, as all are drawn to the art of devices for providing medical treatment. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the bottom surface of the lid as taught by Sullivan, Lim and Braun to include that the bottom surface of the lid is supporting the display as taught by Westenskov, since there are a finite number of locations to locate the display inside the container. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Response to Arguments
The Applicant’s arguments filed on January 12, 2021 related to claims 1-22 are fully considered, but are not persuasive.  

Double Patenting
The Applicant respectfully argues “Upon information and belief, the present application and the 10,617,577 application are commonly owned. Without conceding the accuracy of the double patenting rejection, Applicant notes the rejection and will consider filing a terminal disclaimer upon an indication that these claims are otherwise in condition for allowance and if a terminal disclaimer is warranted at that time.”
The Examiner respectfully disagrees. Claims 1-22 continues to be rejected, please see above. As such, the argument is not persuasive. Therefore, the double patenting rejection of the claims is not withdrawn.

The Rejection under 35 U.S.C. § 103
The Applicant respectfully argues “However, nowhere does Lim teach or reasonably suggest to “determine that the container is opened: and send, based on the determination, an email or text message to an emergency contact, the email or text message including a digital map of a predefined area,” as recited in amended independent claim 1.”
The Examiner respectfully disagrees. Lim discloses various examples of determining that the container was opened and alerting others based on the determination. Specifically, para. [0064] discloses: Additionally, or alternatively, the family member access level may grant access to alerts regarding usage of medication (e.g., an under and/or over use of the medication. This clearly demonstrates that a determination whether the container was opened and a determination of what contents were used (or not used per para. [0104]) and a subsequent alert provided based on the determination. Further, Lim paras. [0084] and [0133] in conjunction with previously discussed paras. [0064] and [0104] clearly reads on Applicant’s para. [0046] which states “setting up an “In Case of Emergency” (ICE) contact that receives SMS as soon as container 12 is opened to alert family of possible distress and contacts 911.” As such, the argument is not persuasive. 

The Applicant respectfully argues “In view of the foregoing, Sullivan, Lim, and Braun, whether considered alone or in any proper combination, fail to teach or reasonably suggest every element of amended independent claim 1. Accordingly, Applicant respectfully submits that amended independent claim 1 patentably defines over Sullivan in view of Lim and Braun under 35 U.S.C. §103.”
The Examiner respectfully disagrees, as previously stated above. As such, the argument is not persuasive. 

The Applicant respectfully argues “Independent claims 11 and 20 include features similar to those of independent claim 1. Therefore, Applicant respectfully submits that independent claims 11 and 20 are also patentable over Sullivan in view of Lim and Braun under 35 U.S.C. §103 for reasons similar to those set forth above with respect to independent claim 1.”
The Examiner respectfully disagrees, as previously stated above and for the same reasons provided for claim 1. As such, the argument is not persuasive. 

“Given that claims 2-6 and 8-10, 12-19, 21 and 22 ultimately depend from a respective one of amended independent claims 1 and 11, Applicant respectfully submits that each of claims 1-6 and 8-22 as amended, patentably define over the art of record under 35 U.S.C. § 103. Accordingly, Applicant respectfully requests reconsideration and withdrawal of these rejections under 35 U.S.C. §103.”
The Examiner respectfully disagrees, as previously stated above and for the same reasons provided for claim 1. As such, the argument is not persuasive. 

The Applicant respectfully argues “Westenskov is not relied on to cure, nor does Westenskov cure the above noted deficiencies of Sullivan, Lim, and Braun with respect to claim 1. Given that claim 7 depends from amended independent claim 1, Applicant respectfully submits that claim 7 patentably defines over the art of record under 35 U.S.C. § 103. Accordingly, Applicant respectfully requests reconsideration and withdrawal of this rejection under 35 U.S.C. §103.”
The Examiner respectfully disagrees, as previously stated above and for the same reasons provided for claim 1. As such, the argument is not persuasive. Therefore, the rejections under 35 U.S.C. §103 are not withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sean Hunter, can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

/ROBERT P BULLINGTON/

Primary Examiner, Art Unit 3715